 In the Matter of W. F. HALL PRINTING COMPANYandCHICAGO PRINT-ING PRESSMEN'S UNION No.3, AND FRANKLINUNIONNo.4, AFFILIATEDWITH THE INTERNATIONAL PRINTING PRESSMEN&ASSISTANTS' UNIONOF NORTH AMERICA,A. F. L.Case No. 13-B-3006.-Decided August 5, 1945Messrs.Robert J. Appel, Arthur N. Knel,andAdamMoses,ofChicago, Ill., for the Company.Messrs. Joseph J. SeppiandN. M. Di Pietre,of Chicago, Ill.,for the Pressmen.Mr. James F. Doyle,of Chicago, Ill., for Franklin.Miss Ruth E. Blie field,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Chicago Printing Pressmen's UnionNo. 3, and Franklin Union No. 4, both affiliated with the InternationalPrinting Pressmen and Assistant's Union of North America, A. F. L.,herein separately called the Pressmen, and Franklin, and collectivelyreferredto asthe Unions, alleging that a questionaffecting com-merce had arisen concerning the representation of employees of W. F.Hall Printing Company, Chicago, Illinois, herein called the Com-pany, the National LaborRelationsBoard provided for an appro-priate hearing upon due notice before Robert T. Drake, Trial Ex-aminer.Said hearing was held at Chicago, Illinois on May 10, 1945.The Company, the Pressmen, and Franklin appeared and partici-pated.All parties were afforded full opportunity to be heard, toexamine andcross-examinewitnesses, and to introduce evidence bear-ing on theissues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.All partieswere afforded opportunity to file briefs with the Board.The Com-pany's request for rehearing and oral argument is hereby denied.63 N. L. R. B., No. 83.532 W. F. HALL PRINTING COMPANY533Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYW. F. Hall Printing Company, an Illinois corporation, is engagedat its plant in Chicago, Illinois, in the business of printing, binding,and shipping magazines, catalogues, and other printed matter.Dur-ing the fiscal year ending March 31, 1945, the Company purchasedfor use in its Chicago plant material amounting to approximately$2,000,000, in value, approximately 50 percent of which was shippedto it from points outside the State of Illinois.During the sameperiod, the Company's receipts from the sale of products manufacturedat its Chicago plant, were in excess of $8,000,000, of which more than75 percent represented products sold and transported to purchasersoutside the State of Illinois.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDChicago Printing Pressmen's Union No. 3 and Franklin UnionNo. 4, both locals of International Printing Pressmen and Assist-ants'Union of North America, affiliated with the American Federa-tion of Labor,are labor organizations admitting to membershipemployees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONOn April 2, 1945, the Unions requested the Company to recognizethem as the bargaining agent for certain of the Company's employees.The Company refused to accord them such recognition.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Unions represent a substantial number ofemployees in the unit hereinafter found appropriate.''The Field Examiner reported that the Unions submitted 173 authorization cards andcertified union designations,that the names of 166 persons appearing on the cards werelisted on the Company s pay roll which contained the names of 366 employees in the appro-priate unit;and that the cards were dated as follows :June 1944,1October 1944, 14January 1945, 9April 1945, 26July 1944, 3November1944, 7,February 1945, 59August 1944,2December 1944, 1March 1945, 44The Company objected to the admission in evidence of the Report of Investigation ofContending Labor Organizations because there was no break-down to show the numberof cards presented by each of the Unions.The Trial Examiner admitted the exhibit Inevidence over this objection.We have frequently held that the appraisal of a union's evidence of representation is adiscretionary matter with the Board and that the Company is not prejudiced legally bythe Board's consideration of authorization cards in satisfying its own administrative re-quirements.We are satisfied that, where a joint petition is filed, as in the present case, 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Unions seek a unit consisting of all pressmen employed by theCompany in the Rotary, Cylinder, and McKee pressrooms, the JobPress Department, and the Overlay Department, including all jour-neymen, apprentice journeymen, helpers, apprentice helpers, line fore-men, press runner, and superintendent in the rotary pressroom; allforemen, working foremen overlay men, journeymen and foremen inthe job press department; and all foremen, working foremen overlaymen, journeymen overlay men, apprentice overlay men, highlite dropcard washer, highlite droppers, top puller and etchers in the overlaydepartment; but excluding miscellaneous employees, stock handlerand wash-up employee in the cylinder and McKee pressroom; miscel-laneous employees, packer girls, packer boys, wash-up and rollerresurfacer in the rotary pressroom, the miscellaneous employee inthe job press department, and O. K. men and clericals in the overlaydepartment.The Company, while it agrees generally with the Unionsas to the composition of the unit, contends that there should be twounits designated, consisting of those employees falling within therespective jurisdictions of the unions involved herein 2The Company, in support of its position that there should be twounits, makes sundry contentions which we construe as opposing Boardcertification of several unions as a single bargaining representative.We have heretofore considered similar or related arguments and haveheld that several unions may be jointly certified,s and, in fact, have inthe past accepted petitions filed by two or more unions jointly in thisindustry and have directed elections in a single unit on the basis ofsuch joint petitions.Nor are we able to agree with the Company'sfurther contention that the respective groups falling within the juris-diction of Franklin and the Pressmen are "essentially and inherentlydifferent."The Board has in many prior cases found that pressmenthe Board's administrative requirements are met by a combined showing of the joint peti-tioners which is substantial.Accordingly,the ruling of the Trial Examiner is herebyupheld.2The jurisdiction of the Pressmen extends to all journeymen pressmen,apprenticepressmen,press runners, foldermen,foremen and assistant foremen supervising these classi-fications, superintendents,and assistant superintendents.The jurisdiction of Franklin extends to all helpers,consisting of automatic feederoperator,rollmen, and oilers, job press helpers, make-ready men and pre-make-ready men.8 SeeMatter of R. R.Donnelly & Sons Company,59 N. L. R. B.122;Matter of JohnDickinson Schneider,et al,59 N. L.R. B. 1133;Matter of H. L. Ruggles&Company,58N. L. R. B.308;Matter of Rapinwas Paper Company,56 N. L R B. 1774;Matter of A. S.Abell Company,27 N. L. R. B. 776. See alsoMatter of Rudolf Orthwine Corporation,60N. L. R. B. 447. W. F. HALL PRINTING COMPANY535and assistant pressmen or helpers together constitute an appropriateunit.4The Company asserts further that, although it has been thepractice of the Unions to negotiate jointly with employers, they haveexecuted separate contracts, and it impliedly argues that the practiceof executing separate contracts militates against the appropriatenessof a single unit.Irrespective of the practice of the Unions with otheremployers we find that argument not to be controlling here.We as-sume that the Unions do not contemplate that the Company be re-quired to bargain on the basis of any unit other than the one which maybe determined appropriate in this proceeding. If the Unions win theelection hereinafter directed in the appropriate unit and are certifiedas exclusive bargaining representative, the Company will have theright to insist on dealing directly with the Unions as joint representa-tive of the employees in that single unit.'The record establishes that the employees here involved performthe functions typical of their trade, and apparently are not confinedto a single press room or department, but. are located throughoutseveral departments of the plant, which are closely coordinated.Under all the circumstances, and on the basis of the entire record, weare of the opinion that the employees sought by the Union, althoughof varying levels of skill in the same craft, constitute an identifiable,homogeneous group performing interrelated functions and may acttogether for the purposes of collective bargaining.We find that all pressmen employed by the Company in the rotary,cylinder and McKee pressrooms, the job press department, and theoverlay department, including all journeymen, apprentice journey-men, helpers, apprentice helpers, line foremen, press runner, and super-intendent in the rotary pressroom; and all foremen, working foremenoverlay men, journeymen and foremen in the job press department;and all foremen, working foremen overlay men, journeymen overlaymen, apprentice overlay men, highlite drop card washer, highlitedroppers, top puller and etchers in the overlay department; but ex-cluding miscellaneous employees, stock handler and wash-up employeein the cylinder and McKee pressroom, miscellaneous employees, packergirls, packer boys, wash-up and roller resurfacer in the rotary press-room, the miscellaneous employee in the job press departments and0.K. men and clericals in the overlay department, constitute anappropriate unit for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.'See footnote 3,supra.°SeeMatter of Fairmont Creamery Company,61 N L R. B. 1311.Alphonse Conforte,who was stipulated to be a clerical employee.7 It was agreed by the parties that the classification"journeymen"as used herein refersto "journeymen pressman," and the term"helper" includes automatic and feeder operators,rollmen and oilers, job press helpers,make-ready and pre-make-ready men, and cylinderfeeders.We hereby adopt the agreement of the parties. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDV.THE DETERMINATION OF REPRESENTATIVESThe Company requests that,in any election to be directed,employeesin the armed services or on leave of absence be permitted to vote inperson or by mail. In accordance with our policy,as set forth inMatter ofMine Safety Appliance Company'spersons in the armedforces shall be permitted to vote only if they present themselves inperson at the polls.As to those on leave of absence for other reasons,we shall likewise make no provision for their voting by mail,but shallprovide that such of them as did not work during the pay-roll periodselected,because they were ill or on vacation or temporarily laid off,may vote iftheypresent themselves in person at the polls.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in the direc-tion sDIRECTION OF ELECTIONBy virtue bf and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with W. F. Hall Print-ing Company, Chicago, Illinois, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringthe said pay-roll period because they were ill or on vacation or tempo-rarily laid off and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding those employees who have since quit or been discharged for8 55 N L.R B 1190.The request of the Unions to appear on the ballot as Chicago Printing Pressmen's UnionNo. 3, and Franklin Union No. 4, I. P. P.& A. U. of N. A., A. F.of L. Is hereby left to thediscretion of the Regional Director. W. F. HALL PRINTING COMPANY537cause and have not been rehired or reinstated prior to the date of theelection, to determine whether or not they desire to be representedjointly by Chicago Printing Pressmen's Union No. 3, and FranklinUnion No. 4, affiliated with the International Printing Pressmen &Assistants' Union of North America, A. F. L., for the purposes ofcollective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.